


Exhibit 10.3

 

MARKETO, INC.

 

2013 EQUITY INCENTIVE PLAN

 

1.                                      Purposes of the Plan.  The purposes of
this Plan are:

 

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

·                                          to provide additional incentive to
Employees, Directors and Consultants, and

 

·                                          to promote the success of the
Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

 

2.                                      Definitions.  As used herein, the
following definitions will apply:

 

(a)                                 “Administrator” means the Board or any of
its Committees as will be administering the Plan, in accordance with Section 4
of the Plan.

 

(b)                                 “Applicable Laws” means the requirements
relating to the administration of equity-based awards under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(c)                                  “Award” means, individually or
collectively, a grant under the Plan of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares.

 

(d)                                 “Award Agreement” means the written or
electronic agreement setting forth the terms and provisions applicable to each
Award granted under the Plan.  The Award Agreement is subject to the terms and
conditions of the Plan.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Change in Control” means the occurrence
of any of the following events:

 

(i)                              A change in the ownership of the Company which
occurs on the date that any one person, or more than one person acting as a
group (“Person”), acquires ownership of the stock of the Company that, together
with the stock held by such Person, constitutes more than fifty percent (50%) of
the total voting power of the stock of the Company; provided, however, that for
purposes of this subsection, the acquisition of additional stock by any one
Person, who is considered

 

--------------------------------------------------------------------------------


 

(to own more than fifty percent (50%) of the total voting power of the stock of
the Company will not be considered a Change in Control; or

 

(ii)                           A change in the effective control of the Company
which occurs on the date that a majority of members of the Board is replaced
during any twelve (12) month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election.  For purposes of this clause (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

 

(iii)                        A change in the ownership of a substantial portion
of the Company’s assets which occurs on the date that any Person acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer, or (B) a transfer of assets by the Company to: (1) a stockholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3).  For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.  Reference to a specific section of the Code or regulation
thereunder shall include such section or regulation, any

 

2

--------------------------------------------------------------------------------


 

valid regulation promulgated under such section, and any comparable provision of
any future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

(h)                                 “Committee” means a committee of Directors
or of other individuals satisfying Applicable Laws appointed by the Board, or a
duly authorized committee of the Board, in accordance with Section 4 hereof.

 

(i)                                     “Common Stock” means the common stock of
the Company.

 

(j)                                    “Company” means Marketo, Inc., a Delaware
corporation, or any successor thereto.

 

(k)                                 “Consultant” means any person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.

 

(l)                                     “Director” means a member of the Board.

 

(m)                             “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code, provided that in the case
of Awards other than Incentive Stock Options, the Administrator in its
discretion may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.

 

(n)                                 “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  Neither service as a Director nor payment of a director’s fee by
the Company will be sufficient to constitute “employment” by the Company.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Exchange Program” means a program under
which (i) outstanding Awards are surrendered or cancelled in exchange for awards
of the same type (which may have higher or lower exercise prices and different
terms), awards of a different type, and/or cash, (ii) Participants would have
the opportunity to transfer any outstanding Awards to a financial institution or
other person or entity selected by the Administrator, and/or (iii) the exercise
price of an outstanding Award is increased or reduced.  The Administrator will
determine the terms and conditions of any Exchange Program in its sole
discretion.

 

(q)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

(i)                              If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the New York Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market or the NASDAQ Capital Market of The NASDAQ Stock Market,
its Fair Market Value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

3

--------------------------------------------------------------------------------


 

(ii)                           If the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share will be the mean between the high bid and low asked
prices for the Common Stock on the day of determination (or, if no bids and asks
were reported on that date, as applicable, on the last trading date such bids
and asks were reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

(iii)                        For purposes of any Awards granted on the
Registration Date, the Fair Market Value will be the initial price to the public
as set forth in the final prospectus included within the registration statement
in Form S-1 filed with the Securities and Exchange Commission for the initial
public offering of the Company’s Common Stock; or

 

(iv)                       In the absence of an established market for the
Common Stock, the Fair Market Value will be determined in good faith by the
Administrator.

 

(r)                                    “Fiscal Year” means the fiscal year of
the Company.

 

(s)                                   “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(t)                                    “Inside Director” means a Director who is
an Employee.

 

(u)                                 “Nonstatutory Stock Option” means an Option
that by its terms does not qualify or is not intended to qualify as an Incentive
Stock Option.

 

(v)                                 “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(w)                               “Option” means a stock option granted pursuant
to the Plan.

 

(x)                                 “Outside Director” means a Director who is
not an Employee.

 

(y)                                 “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(z)                                  “Participant” means the holder of an
outstanding Award.

 

(aa)                          “Performance Share” means an Award denominated in
Shares which may be earned in whole or in part upon attainment of performance
goals or other vesting criteria as the Administrator may determine pursuant to
Section 10.

 

(bb)                          “Performance Unit” means an Award which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine and which may be settled for cash,
Shares or other securities or a combination of the foregoing pursuant to
Section 10.

 

4

--------------------------------------------------------------------------------


 

(cc)                            “Period of Restriction” means the period during
which the transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture.  Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.

 

(dd)                          “Plan” means this 2013 Equity Incentive Plan.

 

(ee)                            “Registration Date” means the effective date of
the first registration statement that is filed by the Company and declared
effective pursuant to Section 12(g) of the Exchange Act, with respect to any
class of the Company’s securities.

 

(ff)                              “Restricted Stock” means Shares issued
pursuant to a Restricted Stock award under Section 7 of the Plan, or issued
pursuant to the early exercise of an Option.

 

(gg)                            “Restricted Stock Unit” means a bookkeeping
entry representing an amount equal to the Fair Market Value of one Share,
granted pursuant to Section 8.  Each Restricted Stock Unit represents an
unfunded and unsecured obligation of the Company.

 

(hh)                          “Rule 16b-3” means Rule 16b-3 of the Exchange Act
or any successor to Rule 16b-3, as in effect when discretion is being exercised
with respect to the Plan.

 

(ii)                                  “Section 16(b)”  means Section 16(b) of
the Exchange Act.

 

(jj)                                “Service Provider” means an Employee,
Director or Consultant.

 

(kk)                          “Share” means a share of the Common Stock, as
adjusted in accordance with Section 14 of the Plan.

 

(ll)                                  “Stock Appreciation Right” means an Award,
granted alone or in connection with an Option, that pursuant to Section 9 is
designated as a Stock Appreciation Right.

 

(mm)                  “Subsidiary” means a “subsidiary corporation,” whether now
or hereafter existing, as defined in Section 424(f) of the Code.

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Stock Subject to the Plan.  Subject to the
provisions of Section 14 of the Plan, the maximum aggregate number of Shares
that may be issued under the Plan is 2,952,130 Shares, plus (i) any Shares that,
as of the Registration Date, have been reserved but not issued pursuant to any
awards granted under the Company’s 2006 Stock Plan, as amended (the “Existing
Plan”) and are not subject to any awards granted thereunder, and (ii) any Shares
subject to stock options or similar awards granted under the Existing Plan that,
after the Registration Date, expire or otherwise terminate without having been
exercised in full and Shares issued pursuant to awards granted under the
Existing Plan that, after the Registration Date, are forfeited to or repurchased
by the Company, with the maximum number of Shares to be added to the Plan
pursuant to clauses (i) and (ii) equal to 9,119,341 Shares.  The Shares may be
authorized, but unissued, or reacquired Common Stock.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Automatic Share Reserve Increase.  The
number of Shares available for issuance under the Plan will be increased on the
first day of each Fiscal Year beginning with the 2014 Fiscal Year, in an amount
equal to the least of (i) 3,250,000 Shares, (ii) five percent (5%) of the
outstanding Shares on the last day of the immediately preceding Fiscal Year or
(iii) such number of Shares determined by the Board.

 

(c)                                  Lapsed Awards.  If an Award expires or
becomes unexercisable without having been exercised in full, is surrendered
pursuant to an Exchange Program, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Units or Performance Shares, is forfeited to
or repurchased by the Company due to failure to vest, the unpurchased Shares (or
for Awards other than Options or Stock Appreciation Rights the forfeited or
repurchased Shares), which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated).  With respect to
Stock Appreciation Rights, only Shares actually issued (i.e., the net Shares
issued) pursuant to a Stock Appreciation Right will cease to be available under
the Plan; all remaining Shares under Stock Appreciation Rights will remain
available for future grant or sale under the Plan (unless the Plan has
terminated).  Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units are repurchased by the Company or are forfeited to the
Company, such Shares will become available for future grant under the Plan. 
Shares used to pay the exercise price of an Award or to satisfy the tax
withholding obligations related to an Award will become available for future
grant or sale under the Plan.  To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan.  Notwithstanding the
foregoing and, subject to adjustment as provided in Section 14, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
will equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to Sections 3(b) and 3(c).

 

(d)                                 Share Reserve.  The Company, during the term
of this Plan, will at all times reserve and keep available such number of Shares
as will be sufficient to satisfy the requirements of the Plan.

 

4.                                      Administration of the Plan.

 

(a)                                 Procedure.

 

(i)                           Multiple Administrative Bodies.  Different
Committees with respect to different groups of Service Providers may administer
the Plan.

 

(ii)                        Section 162(m).  To the extent that the
Administrator determines it to be desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two (2) or more “outside
directors” within the meaning of Section 162(m) of the Code.

 

6

--------------------------------------------------------------------------------


 

(iii)                     Rule 16b-3.  To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder will be structured to satisfy the requirements for exemption under
Rule 16b-3.

 

(iv)                    Other Administration.  Other than as provided above, the
Plan will be administered by (A) the Board or (B) a Committee, which committee
will be constituted to satisfy Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator will have the
authority, in its discretion:

 

(i)                           to determine the Fair Market Value;

 

(ii)                        to select the Service Providers to whom Awards may
be granted hereunder;

 

(iii)                     to determine the number of Shares to be covered by
each Award granted hereunder;

 

(iv)                    to approve forms of Award Agreements for use under the
Plan;

 

(v)                       to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award granted hereunder.  Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator will determine;

 

(vi)                    to institute and determine the terms and conditions of
an Exchange Program;

 

(vii)                 to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;

 

(viii)              to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws or for
qualifying for favorable tax treatment under applicable foreign laws;

 

(ix)                    to modify or amend each Award (subject to Section 19 of
the Plan), including but not limited to the discretionary authority to extend
the post-termination exercisability period of Awards and to extend the maximum
term of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);

 

(x)                       to allow Participants to satisfy withholding tax
obligations in such manner as prescribed in Section 15 of the Plan;

 

7

--------------------------------------------------------------------------------


 

(xi)                    to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Award previously
granted by the Administrator;

 

(xii)                 to allow a Participant to defer the receipt of the payment
of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award; and

 

(xiii)              to make all other determinations deemed necessary or
advisable for administering the Plan.

 

(c)                                  Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations will be final and
binding on all Participants and any other holders of Awards.

 

5.                                      Eligibility.  Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units may be granted to Service Providers. 
Incentive Stock Options may be granted only to Employees.

 

6.                                      Stock Options.

 

(a)                                 Limitations.  Each Option will be designated
in the Award Agreement as either an Incentive Stock Option or a Nonstatutory
Stock Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds one hundred thousand dollars ($100,000), such Options will
be treated as Nonstatutory Stock Options.  For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted.  The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.

 

(b)                                 Term of Option.  The term of each Option
will be stated in the Award Agreement.  In the case of an Incentive Stock
Option, the term will be ten (10) years from the date of grant or such shorter
term as may be provided in the Award Agreement.  Moreover, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant or such shorter term as may be provided in the
Award Agreement.

 

(c)                                  Option Exercise Price and Consideration.

 

(i)                                              Exercise Price.  The per share
exercise price for the Shares to be issued pursuant to exercise of an Option
will be determined by the Administrator, subject to the following:

 

(1)              In the case of an Incentive Stock Option

 

(A)                               granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price will

 

8

--------------------------------------------------------------------------------


 

be no less than one hundred ten percent (110%) of the Fair Market Value per
Share on the date of grant.

 

(B)                               granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price will
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

 

(2)                                 In the case of a Nonstatutory Stock Option,
the per Share exercise price will be no less than one hundred percent (100%) of
the Fair Market Value per Share on the date of grant.

 

(3)                                 Notwithstanding the foregoing, Options may
be granted with a per Share exercise price of less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code.

 

(ii)                                           Waiting Period and Exercise
Dates.  At the time an Option is granted, the Administrator will fix the period
within which the Option may be exercised and will determine any conditions that
must be satisfied before the Option may be exercised.

 

(iii)                                        Form of Consideration.  The
Administrator will determine the acceptable form of consideration for exercising
an Option, including the method of payment.  In the case of an Incentive Stock
Option, the Administrator will determine the acceptable form of consideration at
the time of grant.  Such consideration may consist entirely of: (1) cash;
(2) check; (3) promissory note, to the extent permitted by Applicable Laws,
(4) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
such Option will be exercised and provided that accepting such Shares will not
result in any adverse accounting consequences to the Company, as the
Administrator determines in its sole discretion; (5) consideration received by
the Company under a broker-assisted (or other) cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan; (6) by net exercise; (7) such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws;
or (8) any combination of the foregoing methods of payment.

 

(d)                                 Exercise of Option.

 

(i)                           Procedure for Exercise; Rights as a Stockholder. 
Any Option granted hereunder will be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Award Agreement.  An Option may not be
exercised for a fraction of a Share.

 

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.

 

9

--------------------------------------------------------------------------------

 

Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a stockholder will exist
with respect to the Shares subject to an Option, notwithstanding the exercise of
the Option.  The Company will issue (or cause to be issued) such Shares promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 14 of the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)          Termination of Relationship as a Service Provider.  If a
Participant ceases to be a Service Provider, other than upon the Participant’s
termination as the result of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement).  In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the Participant’s termination.  Unless otherwise provided
by the Administrator, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan.  If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.

 

(iii)       Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 

(iv)      Death of Participant.  If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the

 

10

--------------------------------------------------------------------------------


 

Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

7.                                      Restricted Stock.

 

(a)                                 Grant of Restricted Stock.  Subject to the
terms and provisions of the Plan, the Administrator, at any time and from time
to time, may grant Shares of Restricted Stock to Service Providers in such
amounts as the Administrator, in its sole discretion, will determine.

 

(b)                                 Restricted Stock Agreement.  Each Award of
Restricted Stock will be evidenced by an Award Agreement that will specify the
Period of Restriction, the number of Shares granted, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.  Unless
the Administrator determines otherwise, the Company as escrow agent will hold
Shares of Restricted Stock until the restrictions on such Shares have lapsed.

 

(c)                                  Transferability.  Except as provided in
this Section 7 or the Award Agreement, Shares of Restricted Stock may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction.

 

(d)                                 Other Restrictions.  The Administrator, in
its sole discretion, may impose such other restrictions on Shares of Restricted
Stock as it may deem advisable or appropriate.

 

(e)                                  Removal of Restrictions.  Except as
otherwise provided in this Section 7, Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan will be released from escrow as soon
as practicable after the last day of the Period of Restriction or at such other
time as the Administrator may determine.  The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.

 

(f)                                   Voting Rights.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares, unless
the Administrator determines otherwise.

 

(g)                                  Dividends and Other Distributions.  During
the Period of Restriction, Service Providers holding Shares of Restricted Stock
will be entitled to receive all dividends and other distributions paid with
respect to such Shares, unless the Administrator provides otherwise.  If any
such dividends or distributions are paid in Shares, the Shares will be subject
to the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

 

(h)                                 Return of Restricted Stock to Company.  On
the date set forth in the Award Agreement, the Restricted Stock for which
restrictions have not lapsed will revert to the Company and again will become
available for grant under the Plan.

 

11

--------------------------------------------------------------------------------


 

8.                                      Restricted Stock Units.

 

(a)                                 Grant.  Restricted Stock Units may be
granted at any time and from time to time as determined by the Administrator. 
After the Administrator determines that it will grant Restricted Stock Units
under the Plan, it will advise the Participant in an Award Agreement of the
terms, conditions, and restrictions related to the grant, including the number
of Restricted Stock Units.

 

(b)                                 Vesting Criteria and Other Terms.  The
Administrator will set vesting criteria in its discretion, which, depending on
the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Participant.  The
Administrator may set vesting criteria based upon the achievement of
Company-wide, divisional, business unit, or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws or any other basis determined by the Administrator in its
discretion.

 

(c)                                  Earning Restricted Stock Units.  Upon
meeting the applicable vesting criteria, the Participant will be entitled to
receive a payout as determined by the Administrator.  Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.

 

(d)                                 Form and Timing of Payment.  Payment of
earned Restricted Stock Units will be made as soon as practicable after the
date(s) determined by the Administrator and set forth in the Award Agreement. 
The Administrator, in its sole discretion, may only settle earned Restricted
Stock Units in cash, Shares, or a combination of both.

 

(e)                                  Cancellation.  On the date set forth in the
Award Agreement, all unearned Restricted Stock Units will be forfeited to the
Company.

 

9.                                      Stock Appreciation Rights.

 

(a)                                 Grant of Stock Appreciation Rights.  Subject
to the terms and conditions of the Plan, a Stock Appreciation Right may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

 

(b)                                 Number of Shares.  The Administrator will
have complete discretion to determine the number of Stock Appreciation Rights
granted to any Service Provider.

 

(c)                                  Exercise Price and Other Terms.  The per
share exercise price for the Shares to be issued pursuant to exercise of a Stock
Appreciation Right will be determined by the Administrator and will be no less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.  Otherwise, the Administrator, subject to the provisions of the Plan,
will have complete discretion to determine the terms and conditions of Stock
Appreciation Rights granted under the Plan.

 

(d)                                 Stock Appreciation Right Agreement.  Each
Stock Appreciation Right grant will be evidenced by an Award Agreement that will
specify the exercise price, the term of the Stock

 

12

--------------------------------------------------------------------------------


 

Appreciation Right, the conditions of exercise, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.

 

(e)                                  Expiration of Stock Appreciation Rights.  A
Stock Appreciation Right granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement.  Notwithstanding the foregoing, the rules of
Section 6(b) relating to the maximum term and Section 6(d) relating to exercise
also will apply to Stock Appreciation Rights.

 

(f)                                   Payment of Stock Appreciation Right
Amount.  Upon exercise of a Stock Appreciation Right, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i)             The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times

 

(ii)          The number of Shares with respect to which the Stock Appreciation
Right is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

10.                               Performance Units and Performance Shares.

 

(a)                                 Grant of Performance Units/Shares. 
Performance Units and Performance Shares may be granted to Service Providers at
any time and from time to time, as will be determined by the Administrator, in
its sole discretion.  The Administrator will have complete discretion in
determining the number of Performance Units and Performance Shares granted to
each Participant.

 

(b)                                 Value of Performance Units/Shares.  Each
Performance Unit will have an initial value that is established by the
Administrator on or before the date of grant.  Each Performance Share will have
an initial value equal to the Fair Market Value of a Share on the date of grant.

 

(c)                                  Performance Objectives and Other Terms. 
The Administrator will set performance objectives or other vesting provisions
(including, without limitation, continued status as a Service Provider) in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units/Shares that will be paid out to the
Service Providers.  The time period during which the performance objectives or
other vesting provisions must be met will be called the “Performance Period.” 
Each Award of Performance Units/Shares will be evidenced by an Award Agreement
that will specify the Performance Period, and such other terms and conditions as
the Administrator, in its sole discretion, will determine.  The Administrator
may set performance objectives based upon the achievement of Company-wide,
divisional, business unit or individual goals (including, but not limited to,
continued employment or service), applicable federal or state securities laws,
or any other basis determined by the Administrator in its discretion.

 

(d)                                 Earning of Performance Units/Shares.  After
the applicable Performance Period has ended, the holder of Performance
Units/Shares will be entitled to receive a payout of the

 

13

--------------------------------------------------------------------------------


 

number of Performance Units/Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives or other vesting provisions have been
achieved.  After the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives or other
vesting provisions for such Performance Unit/Share.

 

(e)                                  Form and Timing of Payment of Performance
Units/Shares.  Payment of earned Performance Units/Shares will be made as soon
as practicable after the expiration of the applicable Performance Period.  The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

 

(f)                                   Cancellation of Performance Units/Shares. 
On the date set forth in the Award Agreement, all unearned or unvested
Performance Units/Shares will be forfeited to the Company, and again will be
available for grant under the Plan.

 

11.                               Outside Director Limitations.

 

(a)                                 Cash-Settled Awards.  No Outside Director
may be granted, in any fiscal year of the Company, cash-settled Awards with a
grant date fair value (determined in accordance with U.S. generally accepted
accounting principles) of more than $500,000, increased to $1,000,000 in
connection with his or her initial service.

 

(b)                                 Stock-Settled Awards.  No Outside Director
may be granted, in any fiscal year of the Company, stock-settled Awards with a
grant date fair value (determined in accordance with U.S. generally accepted
accounting principles) of more than $500,000, increased to $1,000,000 in
connection with his or her initial service.

 

12.                               Leaves of Absence/Transfer Between Locations. 
Unless the Administrator provides otherwise, vesting of Awards granted hereunder
will be suspended during any unpaid leave of absence.  A Participant will not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, or any Subsidiary.  For purposes of Incentive Stock
Options, no such leave may exceed three (3) months, unless reemployment upon
expiration of such leave is guaranteed by statute or contract.  If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then six (6) months following the first (1st) day of such leave any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.

 

13.                               Transferability of Awards.  Unless determined
otherwise by the Administrator, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

14

--------------------------------------------------------------------------------


 

14.                               Adjustments; Dissolution or Liquidation;
Merger or Change in Control.

 

(a)                                 Adjustments.  In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, will adjust
the number and class of Shares that may be delivered under the Plan and/or the
number, class, and price of Shares covered by each outstanding Award, and the
numerical Share limits in Section 3 of the Plan.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator will
notify each Participant as soon as practicable prior to the effective date of
such proposed transaction.  To the extent it has not been previously exercised,
an Award will terminate immediately prior to the consummation of such proposed
action.

 

(c)                                  Change in Control.  In the event of a
merger of the Company with or into another corporation or other entity or a
Change in Control, each outstanding Award will be treated as the Administrator
determines, including, without limitation, that each Award be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation.  The Administrator will not be
required to treat all Awards similarly in the transaction.

 

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met.  In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the

 

15

--------------------------------------------------------------------------------


 

successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

 

Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

(d)                                 Outside Director Awards.  With respect to
Awards granted to an Outside Director that are assumed or substituted for, if on
the date of or following such assumption or substitution the Participant’s
status as a Director or a director of the successor corporation, as applicable,
is terminated other than upon a voluntary resignation by the Participant (unless
such resignation is at the request of the acquirer), then the Participant will
fully vest in and have the right to exercise Options and/or Stock Appreciation
Rights as to all of the Shares underlying such Award, including those Shares
which would not otherwise be vested or exercisable, all restrictions on
Restricted Stock and Restricted Stock Units will lapse, and, with respect to
Awards with performance-based vesting, all performance goals or other vesting
criteria will be deemed achieved at one hundred percent (100%) of target levels
and all other terms and conditions met.

 

15.                               Tax.

 

(a)                                 Withholding Requirements.  Prior to the
delivery of any Shares or cash pursuant to an Award (or exercise thereof) or
such earlier time as any tax withholding obligations are due, the Company will
have the power and the right to deduct or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy federal, state, local,
foreign or other taxes (including the Participant’s FICA obligation) required to
be withheld with respect to such Award (or exercise thereof).

 

(b)                                 Withholding Arrangements.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part by (without limitation) (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable cash or
Shares having a Fair Market Value equal to the minimum statutory amount required
to be withheld, or (c) delivering to the Company already-owned Shares having a
Fair Market Value equal to the minimum statutory amount required to be
withheld.  The Fair Market Value of the Shares to be withheld or delivered will
be determined as of the date that the taxes are required to be withheld.

 

(c)                                  Compliance With Code Section 409A.  Awards
will be designed and operated in such a manner that they are either exempt from
the application of, or comply with, the requirements of Code Section 409A such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A, except as
otherwise determined in the sole discretion of the Administrator.  The Plan and
each Award Agreement under the Plan is intended to meet the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Award or payment, or the settlement or
deferral thereof, is

 

16

--------------------------------------------------------------------------------


 

subject to Code Section 409A the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Code Section 409A, such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A.

 

16.                               No Effect on Employment or Service.  Neither
the Plan nor any Award will confer upon a Participant any right with respect to
continuing the Participant’s relationship as a Service Provider with the
Company, nor will they interfere in any way with the Participant’s right or the
Company’s right to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.

 

17.                               Date of Grant.  The date of grant of an Award
will be, for all purposes, the date on which the Administrator makes the
determination granting such Award, or such other later date as is determined by
the Administrator.  Notice of the determination will be provided to each
Participant within a reasonable time after the date of such grant.

 

18.                               Term of Plan.  Subject to Section 22 of the
Plan, the Plan will become effective upon the later to occur of (i) its adoption
by the Board or (ii) the business day immediately prior to the Registration
Date.  It will continue in effect for a term of ten (10) years from the date
adopted by the Board, unless terminated earlier under Section 19 of the Plan.

 

19.                               Amendment and Termination of the Plan.

 

(a)                                 Amendment and Termination.  The
Administrator may at any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Stockholder Approval.  The Company will
obtain stockholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

 

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan will impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company.  Termination of the Plan will not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

20.                               Conditions Upon Issuance of Shares.

 

(a)                                 Legal Compliance.  Shares will not be issued
pursuant to the exercise of an Award unless the exercise of such Award and the
issuance and delivery of such Shares will comply with Applicable Laws and will
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Award, the Company may require the person exercising such
Award to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

17

--------------------------------------------------------------------------------


 

21.                               Inability to Obtain Authority.  The inability
of the Company to obtain authority from any regulatory body having jurisdiction
or to complete or comply with the requirements of any registration or other
qualification of the Shares under any state, federal or foreign law or under the
rules and regulations of the Securities and Exchange Commission, the stock
exchange on which Shares of the same class are then listed, or any other
governmental or regulatory body, which authority, registration, qualification or
rule compliance is deemed by the Company’s counsel to be necessary or advisable
for the issuance and sale of any Shares hereunder, will relieve the Company of
any liability in respect of the failure to issue or sell such Shares as to which
such requisite authority, registration, qualification or rule compliance will
not have been obtained.

 

22.                               Stockholder Approval.  The Plan will be
subject to approval by the stockholders of the Company within twelve (12) months
after the date the Plan is adopted by the Board.  Such stockholder approval will
be obtained in the manner and to the degree required under Applicable Laws.

 

18

--------------------------------------------------------------------------------
